Citation Nr: 1617834	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  96-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to February 1, 1983, based on extra-schedular consideration under 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 20, 2012 decision by the Director of Compensation Service in Washington, D.C.

By way of brief background, this case derives from a July 1992 Board decision which granted entitlement to a 100 percent disability rating.  Thereafter, the RO issued a rating decision in July 1992, which effectuated the Board's grant of benefits.  In doing so, the RO assigned an effective date of April 14, 1989 for the 100 percent schedular rating.  The Veteran timely initiated an appeal as to the assigned effective date.  

Thereafter, the Board issued decisions denying entitlement to an earlier effective date in December 1997 and December 2000, which were subsequently vacated and remanded by the Court of Appeals for Veterans Claims (Court) in June 1999 and September 2004 Orders.  Thereafter, the RO assigned a 100 percent schedular rating effective from January 30, 1985.  Then, in an April 2006 rating decision, the RO granted a 70 percent schedular rating from February 1, 1983.  In January 2008, the Board denied the appellant's claims of: entitlement to an effective date prior to January 30, 1985, for the grant of a 100 percent disability rating for schizophrenia; entitlement to TDIU; and entitlement to a 100 percent rating for schizophrenia between February 1, 1983 and January 30, 1985.  The Veteran once again appealed the Board's January 2008 decision to the Court.  In a January 2009 joint motion for remand, the Court again returned the case to the Board.  In the course of the Board's most recent March 2010 decision, entitlement to a TDIU was granted on a schedular basis from February 1, 1983.  At that time the Board also determined the Veteran was entitled to consideration of entitlement to a TDIU prior to February 1, 1983 on an extra-schedular basis by the Director of Compensation Service.  In an April 2012 decision, the Director of Compensation Service denied entitlement to an extra-schedular TDIU rating prior to February 1, 1983.  The case has now been returned for additional appellate review.  
Briefly, the Board notes that the issues of entitlement to service connection for ischemic heart disease and entitlement to special monthly compensation on account of being housebound or in need of aid and attendance were remanded for additional development in the Board's March 2010 decision.  In an October 2011 rating decision, the RO granted these benefits in full.  The Veteran has not expressed disagreement with those decisions, and as such, the Board will not address these issues further.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran has not maintained substantially gainful employment since his discharge from active duty in March 1972. 

2.  An October 1972 rating decision granted service connection for schizophrenia on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), effective from September 11, 1972.  

3.  In the October 1972 rating decision, the RO determined the Veteran exhibited moderately severe incapacitation as a result of his neuropsychiatric disability, and assigned a 50 percent disability rating.  

4.  The Veteran received inpatient hospital care in May 1975, February 1977, November 1977, May 1979 and January 1982, for which he received a temporary 100 percent rating in accordance with 38 C.F.R. § 4.29.  

5.  For the period of September 11, 1972 through February 1, 1983, exclusive of the temporary 100 percent rating periods resulting from inpatient hospitalization, the Veteran did not meet the threshold percentage requirements for entitlement to a TDIU rating in accordance with 38 C.F.R. § 4.16(a); however, he has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected schizophrenia throughout that period.


CONCLUSION OF LAW

For the period of September 11, 1972 through February 1, 1983, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU on an extra-schedular basis.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Unlike the criteria for an extra-schedular rating under 38 C.F.R. § 3.321, the grant of an extra-schedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC 6-96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

As noted above, service connection has been established for schizophrenia, rated as 50 percent disabling, for the period of September 11, 1972 through February 1, 1983.  No other disabilities were service-connected during that time period.  As such, the Veteran did not satisfy the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the central question that must be addressed is whether an extra-schedular TDIU rating is warranted prior to February 1, 1983.  

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected schizophrenia rendered him unable to maintain substantially gainful employment consistent with his education and occupational background from September 11, 1972 through February 1, 1983.  

As previously noted in the Board's March 2010 decision, the Veteran contends that his service-connected schizophrenia has prevented him from working.  In his May 1989 VA Form 21-8940, the Veteran indicated he had completed 4 years of high school, and last worked in 1972.  Also as noted in the Board's March 2010 decision, the record shows the Veteran has been numerously diagnosed with severe schizophrenia, such that he was unable to maintain employment prior to February 1, 1983.

As discussed above, this case was submitted to the Director of Compensation Service for consideration of entitlement to an extra-schedular TDIU rating prior to February 1, 1983.  In a November 2012 decision, the Director of Compensation Service cursorily determined the "evidence does not establish that the [V]eteran was unemployed and unemployable due to service-connected disability at any time earlier than February 1, 1983."  The memo from the Director of Compensation Service provided little rationale as to the conclusion.

Following the Veteran's discharge from active duty, he underwent VA general medical and psychiatric examinations in September 1972.  In the course of these examinations, the examiners noted the Veteran had not been employed since his discharge from active duty.  At that time, the Veteran was in receipt of unemployment benefits.  He reported feeling nervous, and experiencing insomnia to the general medical examiner.  Following his psychiatric examination, the Veteran was diagnosed with schizophrenia.  The examiner found moderately severe incapacity resulting from his neuropsychiatric disability.  Specifically, the examiner indicated the Veteran appeared bewildered and morose.  Conversation was described as extremely laconic, with the Veteran utilizing short phrases.  Facial expression was noted to be strained, and the examiner stated the Veteran exhibited retardation in relation to his ability to grasp ideas.  The Veteran expressed difficulty concentrating, and indicated he tended to become distracted and absorbed in his thoughts.  He also reported being baffled by a situation he found distressing, but could not explain.  

In a February 1973 statement, the Veteran reported he was unable to study or work.  

Thereafter, in June 1973 the Veteran underwent a psychiatric assessment at the San Juan VAMC.  He was noted to be living with his parents at that time, and stated he had done nothing productive since October when he quit attending high school classes, because people upset him.  The examiner stated the Veteran spoke in a low voice, and exhibited a slightly diminished flow of ideas.  The Veteran reported being awakened by nightmares, and also endorsed visual hallucinations.  His affect was described as flat, and behavior was noted to be withdrawn.  Memory was shown to be mildly impaired.  In sum, the examiner stated the Veteran continued to exhibit moderately severe manifestations of schizophrenia.  

The Veteran was subsequently admitted to the Hato Rey Psychiatric Hospital from May 13, 1975 to June 27, 1975.  At the time of his admission he was described as anxious and demanding.  He exhibited auditory hallucinations, and was found to be "not emotionally stable." 

A March 1976 outpatient treatment note from the San Juan VAMC shows the Veteran reported experiencing insomnia, irritability and moodiness.  He stated he was producing poor school work, and was frequently absent.  

In August 1976, the Veteran underwent a psychiatric evaluation in the course of his claim for Social Security benefits.  At that time, an independent psychiatrist determined the Veteran was not able to manage his funds, or hold gainful substantial employment as a result of "severe" schizophrenia.  The examiner stated the Veteran exhibited ideas of reference, as well as auditory and visual hallucinations.  He also described the Veteran as displaying a dull affect.  The Veteran was only partially oriented at that time, and his memory and judgment were described as fair.  

Then, in December 1976 the Veteran underwent another psychiatric examination at the San Juan VAMC.  At that time, the examiner stated the Veteran's overall symptom picture was moderately severe to severe.  He was described as tense and guarded.  His thought content was depicted as referential and paranoid.  The examiner stated his thought content was bland and silly at times.  The Veteran stated he did not trust others outside of his own people.  The examiner found the Veteran was impatient and exhibited a short frustration tolerance.  

In a March 1977 note from the Hato Rey Psychiatric Hospital, the Veteran was noted to be actively hallucinating, and also exhibited suicidal ideations.  His records show he was hospitalized in February 1977, and his schizophrenia was again described as severe.  He was yet again depicted as tense and anxious.  He stated he was hearing voices, and had strong persecutory ideas with depressive thoughts prior to being admitted.  His affect remained flat at the time the note was prepared, and his prevailing mood was depressed.  He was also poorly oriented.  He was subsequently discharged on April 20, 1977.

The Veteran was again admitted to the Hato Rey Psychiatric Hospital in November 1977, less than 6 months after his previous inpatient discharge.  At that time, he was described as exhibiting "bizarre behavior."  He was restless and depressed.  During his hospitalization, he spent his time alone, and only participated passively in group activities.  His prognosis at discharge in January 1978 was guarded.  

The Board especially notes a Social Security Administration (SSA) determination dated in 1978 which states "the claimant's schizophrenic condition has deteriorated and had reached the level of severity to be disabling since March 31, 1972."  A comprehensive psychiatric analysis performed for the SSA in February 1978 states "the claimant's schizophrenic condition was of sufficient severity...when he was discharged from the Army as to preclude his entering into any substantial gainful activity then or since that date."

The record indicates the Veteran was hospitalized again in May 1979 and January 1982.  Prior to his May 1979 hospitalization, the Veteran reported feeling restless, having trouble sleeping and hearing voices.  He exhibited a poor capacity for socialization.  In January 1982, he stated he was experiencing crying spells and felt he was "losing control of his aggressive impulses."  He continued to exhibit the same manifestations previously noted by other examiners.  

The Board observes that the Director of Compensation Service provided minimal consideration of the Veteran's educational and occupational backgrounds.  In this respect, the Board notes the Veteran was unable to finish his fourth year of high school following his discharge from active duty, and has not maintained any form of substantially gainful employment since his active duty military service.  

Affording the Veteran the benefit of all reasonable doubt, the Board is satisfied that the evidence establishes his service-connected schizophrenia was sufficiently severe from September 11, 1972 through February 1, 1983 to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Of specific note is the fact that the Veteran was shown to have been hospitalized on several occasions as a result of significant psychiatric manifestations.  Further, two independent psychiatric examiners from the SSA found the Veteran unable to maintain gainful employment in August 1976 and February 1978 respectively.  Further, the February 1978 psychiatrist found the Veteran's condition to be of sufficient severity to preclude employment since 1972.  Although the Veteran did not meet the threshold schedular criteria for entitlement to a TDIU from September 11, 1972 through February 1, 1983, the Board is satisfied that at least an equal balance of evidence establishes he was unable to obtain or maintain substantially gainful employment as a result of his service-connected disability throughout that time.  Accordingly, a TDIU is warranted.  


ORDER

For the period of September 11, 1972 through February 1, 1983, entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


